DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification does not include the required section headings.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is requested that applicant rewrite ALL the present claims to make them more understandable. The following is just a sample of all of the possible problems with the claims.
Claims 1-15 recite “it”. It is not clear what “it” is.
Claim 1 recites “characterized in that it allows in the same process to perform…”. It is not clear what this means. It is not clear if the following limitations are simply optional capabilities, or whether they are actually required.
Claim 1 recites “a hole in the coconut endocarp”. It is not clear if this should be a step of cutting or drilling, or not.
Claim 1 recites the limitation "the cutting area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “in such a way that it allows”. It is not clear if this is a required step, or not.
Claim 1 recites “commercialization”. It is not clear what this requires.
Claim 2 recites “bast”. It is not clear what this is.
Claim 2 recites “to subsequently polish the endocarp”. It is not clear if this step is required.
Claim 5 recites “preferably”. It is not clear if this step is required.
Claim 7 recites “within a certain variety. The resulting hole”. It is not clear what this means.
Claim 10 recites “generate a current”. It is not clear if this is an electrical current, or simply movement of gas.
Claim 10 recites the limitation "the micro particles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “aspiration”. It is not clear if this is a vacuum or not.
Claim 12 recites “a gel with bactericidal spray-drying properties” It is not clear what this means.
Claim 13 recites the limitation "the easy-open cap", “the skirt”, and “the crown flange”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cutting wall".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over de Poo [US 2015/0048110A1] in view of PH 2201500266U1 and Saez [US 2009/0291172A1].
De Poo teaches a method for attaching a spigot to a coconut (abstract) by providing a coconut which has had the exocarp and mesocarp removed (Figure 58), milling a bore through the endocarp (paragraph 0206; Figure 58), placing a grommet into the hole (Figure 59), inserting a plug to seal the coconut (Figure 62) and the plug “allowing” potential storage and commercialization. 
De Poo does not explicitly recite cleaning and sanitizing the cutting area (claim 1), the cap having screw threads (claim 1), polishing the endocarp (claim 2-3), the coconuts being 8-10 months old and discarding unsuitable ones (claim 3), and roughing of irregular bumps (claim 4).
PH 2201500266 U1 teaches a method for processing coconuts by harvesting, de-husking, pre-cleaning, washing, sanitizing, and rinsing them (abstract).
Saez teaches a method for providing beverages in a coconut (abstract) by providing a non-leaking, ripe coconut after removing the outer shell (paragraph 0024), drilling a hole in the inner shell (paragraph 0025), polishing the rough outer surface around the hole (paragraph 0026), attaching a screw spout (Figure 1A, #20, 25), attaching a screw crown onto the cap (Figure 1A, #26), and storing the coconut beverage for extended periods (paragraph 0038).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed coconut preparation steps of cleaning, sanitizing, polishing, selecting suitable coconuts, and roughing into the invention of de Poo, in view of PH 2201500266 U1 and Saez, since all are directed to methods of processing coconuts, since de Poo already included providing a coconut which has had the exocarp and mesocarp removed (Figure 58) but simply did not mention other preparation steps, since coconuts were commonly processed by harvesting, de-husking, pre-cleaning, washing, sanitizing, and rinsing them (abstract) as shown by PH 2201500266 U1, since coconuts were also commonly processed by providing a non-leaking, ripe coconut after removing the outer shell (paragraph 0024) and polishing the rough outer surface around the hole (paragraph 0026) as shown by Saez, and since the claimed processing steps would have ensured a safe, sanitary, visually-appealing, and good tasting product for the consumer of de Poo.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed screw cap and storage into the invention of de Poo, in view of PH 2201500266 U1 and Saez, since all are directed to methods of processing coconuts, since de Poo already included placing a grommet into the hole (Figure 59), inserting a plug to seal the coconut (Figure 62) and the plug “allowing” potential storage and commercialization; since coconuts were commonly fitted with a screw spout (Figure 1A, #20, 25) and screw crown onto the cap (Figure 1A, #26) as well as storing the coconut beverage for extended periods (paragraph 0038) as shown by Saez, since a screw cap would permit easier and more secure sealing of the hole of de Poo, and since storage would have permitted the coconut of de Poo to be prepared beforehand and consumed at different locations and times.
Claims 5-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over de Poo, in view of PH 2201500266U1 and Saez, as applied above, and further in view of WO 2014/146037A1.
De Poo, PH 2201500266U1, and Saez teach the above mentioned concepts. De Poo also disclosed a circular cut which reached the endosperm (Figure 58). De Poo does not explicitly recite positioning a flat side to a cutting tool (claim 5), the tool being perpendicular (claim 6), a cutting speed of 1,700 rpm, pressure of 800 N/mm3, and hole diameter of 6-30 mm (claim 8); and aspiration of microparticles during cutting (claim 11). WO 2014/146037A teach a system for processing coconuts comprising a coconut with holed cut through the shell only (Figure 8), a cutting tool perpendicular to the coconut (Figure 11, A), a vacuum system for removing particles during cutting (Figure 11, E), the valve and hole having a diameter of 24 mm (Figure 1B, P1). It would have been obvious to one of ordinary skill in the art to incorporate the claimed cutting features into the invention of de Poo, in view of WO 2014/146037A1, since both are directed to methods of cutting holes in coconuts, since de Poo simply did not explain the cutting step in detail, since coconut cutting systems commonly included a cutting tool perpendicular to the coconut (Figure 11, A), a vacuum system for removing particles during cutting (Figure 11, E), the valve and hole having a diameter of 24 mm (Figure 1B, P1) as shown by WO 2014/146037A1, since cutting features would have ensured an accurate and precise hole for the coconut of de Poo without further contamination, since the claimed tool speed and pressure would have been used during the course of normal experimentation and optimization procedures due to factors such as the thickness and hardness of the shell, and/or the type of tool being used for cutting.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over de Poo, in view of PH 2201500266U1, Saez, and WO 2014/146037A1, as applied above, and further in view of GB 24185696A.
de Poo, PH 2201500266U1, Saez, and WO 2014/146037A1 teach the above mentioned concepts. De Poo does not explicitly recite ozone injection (claim 10). GB 2418596A teaches a method for disinfecting a food slicing machine by spraying ozonated water onto the blade (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the ozone into the invention of de Poo, in view of PH 2201500266U1, Saez, WO 2014/146037A1, and GB 2418596A, since all are directed to methods of processing coconuts and/or sanitizing foods, since coconuts were commonly processed by pre-cleaning, washing, sanitizing, and rinsing them (page 1-2) as shown by PH 2201500266 U1, since coconut cutting systems commonly included a vacuum source to prevent contamination as shown by WO 2014/146037A1, since food cutting systems commonly included disinfecting a food slicing machine by spraying ozonated water onto the blade (abstract) as shown by GB 2418596A, and since this would have provided a safer and more sanitary product in the method of de Poo.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de Poo, in view of PH 2201500266U1 and Saez, as applied above, and further in view of Coats [US 2008/0125320A1].
De Poo, PH 2201500266U1, and Saez teach the above mentioned concepts. De Poo also disclosed a circular cut which reached the endosperm (Figure 58). De Poo does not explicitly recite a bactericidal gel (claim 12). Coats teaches a bacterial gel composition for fruits and vegetables made by spray-drying (abstract; paragraph 0012, 0034; claim 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed bactericidal gel into the invention of de Poo, in view of PH 220150266U1 and Coats, since all area directed to methods of processing fruits, since coconuts were commonly processed by pre-cleaning, washing, sanitizing, and rinsing them (page 1-2) as shown by PH 2201500266 U1, since fruits and vegetables were commonly sanitized with gel as shown by Coats, and since this would have provided a safer and more sanitary product in the method of de Poo.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Poo, in view of PH 2201500266U1 and Saez, as applied above, and further in view of Bachner [Pat. No. 6,066,081].
De Poo, PH 2201500266U1, and Saez teach the above mentioned concepts. De Poo also teaches a cap with flange sidewalls and a skirt which contact the coconut shell tightly (Figure 51, #30). Saez also teaches a cap with a flange and skirt which forms a hermetic seal with the hole (Figure 1A, #20, 28). De Poo does not explicitly recite a food-grade adhesive on the underside of the skirt and outer side of the flange (claim 13), and the adhesive contacting the hole side and top (claim 14). Bachner teach a beverage container with an attached spout secured by adhesive (Figure 6-7; column 8, line 13). It would have been obvious to one of ordinary skill in the art to incorporate the claimed adhesive features into the invention of de Poo, in view of Saez and Bachner, since all are directed to methods for preparing coconuts and/or spouts, since de Poo already included a grommet which was secured to the shell (Figure 51, #30), since Saez already included a cap with a flange and skirt which forms a hermetic seal with the hole (Figure 1A, #20, 28), since spouts were commonly attached by use of adhesive as shown by Bachner, and since locating the adhesive at the points of contact between the spout and shell of de Poo would have ensured that the spout remained in place.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792